DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-9 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) A method for analyzing a content of [[soil]] a soil of an agricultural field, the method comprising: 
dividing, by a processor, a surface area of the agricultural field into a plurality of portions; 
scanning, by a gamma detector communicatively coupled to the processor, at least one soil sample within each portion of the plurality of portions of the surface area of the agricultural field to detect gamma spectra of the at least one soil sample; 
associating, by the processor, the detected gamma spectra of the at least one soil sample with a geographic location of the at least one soil sample; 
calculating, by the processor, based on the detected gamma spectra of the at least one soil sample, an amount of at least one element within the at least one soil sample; and 
.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed amendments) The method of claim 4, wherein scanning the at least one soil sample within each portion of the plurality of portions of the surface area of the agricultural field to detect gamma spectra of the at least one soil sample includes scanning the at least one soil sample within each portion of 2the plurality of portions of the surface area of the agricultural field by using a pulsed fast thermal neutron system having a neutron generator.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The method of claim 4, further comprising correcting an energy of the gamma spectra of the at least one soil sample based on a predefined value.
Appropriate correction is required.
Claims 11-13, 15, 16, 20, and 21 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) A system for analyzing an elemental content of a soil of a field, the system comprising: 
a gamma detector configured to collect gamma spectra of at least one soil sample; 

a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to: 
associate the collected gamma spectra of the at least one soil sample with the geographic coordinates of the at least one soil sample, 
3calculate a weight percent of an element within the at least one soil sample, [[and]] 
generate a map indicating a concentration of the element within the at least one soil sample based on the calculated weight percent of the element within the at least one soil sample, and  
collected gamma spectra of the at least one soil sample (recited previously) based on a predefined value determined using a spectra-shifting and weight-percent calculator.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The system of claim 15, wherein the spectra-shifting and weight-percent calculator is configured to shift the collected gamma spectra of the at least one soil sample such that, for each gamma spectra of a plurality of gamma spectra, centroids of dominant peaks of the element within the at least one soil sample are associated collected gamma spectra of the at least one soil sample.
Appropriate correction is required.
Claims 17-19 and 22-25 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) A system for analyzing an elemental content of a soil of a field, the system comprising: 
a gamma detector configured to collect gamma spectra of at least one soil sample; 
a geographic positioning device configured to receive geographic coordinates of the at least one soil sample; and 
a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to: 
associate the collected gamma spectra of the at least one soil sample with the geographic coordinates of the at least one soil sample, 
calculate a weight percent of an element within the at least one soil sample, [[and]] 
generate a map indicating a concentration of the element within the at least one soil sample based on the calculated weight percent of the element within the at least one soil sample, and 
within the at least one soil sample based on a life time of a gamma spectrum, wherein the life time of the gamma spectrum is an average of life times of each detector of a plurality of detectors.

Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The system of claim 17, wherein the processor is further configured to associate the calculated weight percent of the element within the at least one soil sample with a geographical middle point between two neighboring records.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The system of claim 17, wherein the gamma detector is configured to collect the gamma spectra of the at least one soil sample based on gamma rays naturally emanating from the at least one soil sample.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4-9, Galina Yakubova et al. (Measurements of Soil Carbon by Neutron-Gamma Analysis in Static and Scanning Modes, Journal of Visualized Experiments 126, 56270, 24 August 2017) and Koltick (U. S. Patent No. 8,461,534 B1) disclosed a method that comprises: 
scanning, by a gamma detector communicatively coupled to the processor, at least one soil sample within each portion of a plurality of portions of a surface area of an agricultural field to detect gamma spectra of the at least one soil 
associating, by the processor, the detected gamma spectra of the at least one soil sample with a geographic location of the at least one soil sample; 
calculating, by the processor, based on the detected gamma spectra of the at least one soil sample, an amount of at least one element within the at least one soil sample; and 
generating, by the processor, a map indicating the amount of the at least one element within each portion of the plurality of portions of the surface area of the agricultural field.
However, the prior art failed to disclose or fairly suggested that the method further comprises:
dividing, by a processor, a surface area of the agricultural field into a plurality of portions.
 
With respect to claims 11-13, 15, 16, 20, and 21, Galina Yakubova et al. (Measurements of Soil Carbon by Neutron-Gamma Analysis in Static and Scanning Modes, Journal of Visualized Experiments 126, 56270, 24 August 2017) and Koltick (U. S. Patent No. 8,461,534 B1) disclosed a system that comprises: 
a gamma detector configured to collect gamma spectra of at least one soil sample; 
a geographic positioning device configured to receive geographic coordinates of the at least one soil sample; and 
a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to: 

3calculate a weight percent of an element within the at least one soil sample, and
generate a map indicating a concentration of the element within the at least one soil sample based on the calculated weight percent of the element within the at least one soil sample.  
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to:
correct an energy of the collected gamma spectra of the at least one soil sample based on a predefined value determined using a spectra-shifting and weight-percent calculator.

With respect to claims 17-19 and 22-25, Galina Yakubova et al. (Measurements of Soil Carbon by Neutron-Gamma Analysis in Static and Scanning Modes, Journal of Visualized Experiments 126, 56270, 24 August 2017) and Koltick (U. S. Patent No. 8,461,534 B1) disclosed a system that comprises: 
a gamma detector configured to collect gamma spectra of at least one soil sample; 
a geographic positioning device configured to receive geographic coordinates of the at least one soil sample; and 

associate the collected gamma spectra of the at least one soil sample with the geographic coordinates of the at least one soil sample, and
3calculate a weight percent of an element within the at least one soil sample, and
generate a map indicating a concentration of the element within the at least one soil sample based on the calculated weight percent of the element within the at least one soil sample.  
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a processor communicatively coupled to the gamma detector and the geographic positioning device, the processor configured to:
calculate the weight percent of the element within the at least one soil sample based on a life time of a gamma spectrum, wherein the life time of the gamma spectrum is an average of life times of each detector of a plurality of detectors.

Conclusion










This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884